DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 01/14/2022, is acknowledged.  Amendments to the specification have been entered.
Claims 1-6, 8-12, 14-15, 18-33 are pending in this action.  Claims 7, 13, 16-17 have been cancelled.  Claims 1-5, 8-9, 15, 18-19, 29-30 have been amended.  New claims 31-22 have been added.  No new matter was added.  Claims 1-6, 8-12, 14-15, 18-33 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 17/067,396, filed October 9, 2020, which is a continuation of PCT/US2019/27044, filed April 11, 2019, which claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018, and also is a is a continuation of U.S. Patent Application No. 16/381,575, filed April 11, 2019 and now issued as US patent 10,799,453, which also claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  
For the record, the legible copies of cited foreign patent documents and/or non-literature documents have been submitted in parent application 16/381,575 and/or in related application 15/726,901. 

Claim Objections
Claims 26, 29, 30 are objected to because of the following informalities:  
In claim 26, the limitation “concentration of amlodipine benzoate in suspension corresponds to about 0.8 mg/ml to about 1.2 mg/ml” should be corrected to “concentration of amlodipine benzoate in suspension is from about 0.8 mg/ml to about 1.2 mg/m” or as needed for clarity.  
Claims 29, 30 comprise a typographic error “surfactant” that needs to be corrected to “a surfactant”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6, 10, 18, 23, 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 4 recites the limitation “the surfactant acts to minimize the potential of the aqueous mixture... to adhere to a solid surface” without teaching/identifying structural elements essential for said functionality.  First, it is unclear adherence to what solid surface should be minimized.  Second, it is unclear to what surfaces said compounds/surfactants (i.e., surface active compounds) as constituents of the aqueous mixture comprising particles should bind?  Given that "Claim scope is not limited by claim language that does not limit a claim to a particular structure” (MPEP 2111.04; 2173.05(g)), one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.
Newly amended claim 4 further recites the limitation “the surfactant comprises a non-ionic surfactant, an anionic surfactant, ... or a zwitterionic surfactant” that is not reasonably clear, because the alternatives (i.e., surfactants) that should be included into the claimed suspension are not clearly delineated.  Should it be at least one surfactant, OR a non-ionic surfactant in combination with an anionic surfactant, etc., OR a zwitterionic surfactant only?  Therefore, the metes and bounds of the claim are not reasonably clear.  Similar is applied to claims 23 regarding suspending agent, claims 29-30 regarding amlodipine salts, and claim 31 regarding surfactant
Claim 6 (dependent on claim 1) recites the limitation “the mixture is mixed prior to the addition of sodium benzoate in step (ii)” that is unclear.  To this point is noted that the term “mixture” is understood as “a substance made by mixing other substances together” (see Wikipedia, and/or Merriam-Webster).  Further, it is noted that claim 1 teaches step (i) as “providing a mixture” (i.e., mixed substances); and step (ii) teaches “adding sodium benzoate to said mixture”.  Therefore, it is unclear how claim 6 narrows the scope of claim 1 upon which it dependents.  Therefore, it is unclear what should be mixed in claim 6.  Similar is applied to claim 10.  Clarification is required.  
Claims 5, 18, 32 are rejected as being dependent on rejected claim 4 and failing to cure the defect.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a large variety of aqueous oral preparations that can be formulated for administration in solid or liquid form and/or as suspensions and may include:
(1) amlodipine benzoate, amlodipine besylate, etc.; buffers; citric acids and sodium citrate; cellulose and its derivatives; microcrystalline cellulose; polysorbate 80 (known nonionic surfactant); sweeteners, flavoring agent, suspensions aids, antifoaming agents; and other additives, that are stable at 5-25 oC (by Laughlin et al.).
(2) amlodipine besylate (identified in the instant specification as amlodipine salt that is more soluble in aqueous media than amlodipine benzoate); sodium benzoate, buffering system comprising citric acid, sodium citrate; benzoic acid, propylparaben;  silicone dioxide, cellulose derivatives (e.g., crystalline cellulose); xanthan gum; nonionic surfactants (e.g., sorbitan monooleate); sweeteners and other additives; that enable stabilization of amlodipine besylate and are stable at 25 oC for 12 months (by Tatsumi et al.).
(3) amlodipine besylate; sodium benzoate; a citrate buffer; sodium citrate; silicon dioxide; hydroxypropyl methylcellulose; simethicone; polysorbate 80 (here as TWEEN 80) and another additives, in form of particles having a diameter of 50-800 µm  (by Jackson et al.). 
(4) nanoparticles of amlodipine stabilized with sodium benzoate (prepared in powder form; Bae et al., cited in IDS).
The prior art also teaches the use of sodium benzoate as a hydrotrop for increasing the aqueous solubility of poorly soluble solutes, e.g., amlodipine besylate (by Dhapte et al.; Bernard et al.; Jain et al.).
The prior art does not teach or suggests the suspensions comprising particles having a median diameter of 5-40 µm and comprising amlodipine benzoate and other additives, wherein amlodipine benzoate is produced in situ by mixing amlodipine besylate, sodium benzoate and other additives, and wherein said suspensions are stable at 25 oC for at least 12 months.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 8-12, 14-15, 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-14 of U.S. Patent No. 10,695,329; (2) claims 1-19 of U.S. Patent No. 10,952,998.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  An oral liquid formulation comprising: (i) amlodipine benzoate; (ii) sodium benzoate; (iii) a citrate buffer; (iv) silicon dioxide; (v) hydroxypropyl methylcellulose; (vi) simethicone; (vii) polysorbate 80; and (viii) water;  wherein the amlodipine benzoate is formed by a reaction of a pharmaceutically acceptable salt of amlodipine that is more soluble in aqueous media than amlodipine benzoate with a molar excess of sodium benzoate.  Given that prior patents discloses the compositions/formulations comprising the same compounds and prepared by the same method, the properties applicant discloses and/or claims are expected to be present or to be provided.  For instance, said prior patents also teach preparation of suspensions comprising amlodipine benzoate particles having a size of less than 50 µm (Examples).   
In response to applicant's argument that the instant claims include additional limitations regarding a process of making the claimed product, it is noted that the prior compounds as instantly claimed.  Further, it is noted that the prior patents describe the process of preparation of said products by (i) providing an aqueous mixtures comprising amlodipine besylate; (ii) adding sodium benzoate to said mixture; and (ii) agitating the mixture of step (ii) for providing particles having a size of less than 50 µm.  Therefore, the product obtained by the method as instantly claimed is a subset of the products claimed by the prior patents.

Claims 1-6, 8-12, 14-15, 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,799,453.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A suspension comprising particles comprising amlodipine benzoate and having a median diameter D50 value of 5-40 μm as measured by a light scattering particle size analyzer, wherein said suspension is made by a process comprising: (i) providing an aqueous mixture comprising amlodipine besylate (i.e., amlodipine salt that is more soluble in aqueous media than amlodipine benzoate); (ii) adding sodium benzoate to the aqueous mixture to form a 1st mixture; and (iii) subjecting the first mixture to agitation, thereby forming a 2nd mixture comprising amlodipine benzoate. 

Response to Arguments
Applicant's arguments, filed on 01/14/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections of record to clarify the position of the examiner and/or to address newly introduced amendments.  Applicant is advised to clarify the claim language and clearly point out the 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615